DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed 05/13/2020.
Claims 1-20 are allowed.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the examiner found no prior arts that teach or fairly suggest, either alone or in combination, each and every limitations of the claim when the claim is taken into the consideration as a whole.  In particular, no prior arts teach “after determining that the computing device has entered into the corrupted state, identifying one or more untrusted changes made to system data stored on the computing device, wherein the one or more untrusted changes were made by one or more untrusted entities; resetting the one or more untrusted changes to the system data to one or more default values; and after resetting the one or more untrusted changes to the system data to the one or more default values, initializing the computing device.”
	Claims 2-18 depend either directly or indirectly on claim 1, and are allowable as a result.
	Claims 19 and 20 are a device claim and a computer-readable medium claim corresponding to the method claim 1 and are allowable for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. 8,910,283 B2 teaches detecting changes to settings defining memory-resident programs to be loaded at startup, changes to registry setting, etc and sets a flag to indicate a detected change.
PG Pub. 2014/0,237,598 A1 teaches detecting a user system infected with a malware and recovering the infected system.
PG Pub. 2013/0,338,450 A1 teaches method for detecting unauthorized changes to program parameters in a medical device and sending out alarms or taking corrective actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        June 19, 2021